Notice of Pre-AIA  or AIA  Status
	An interview agenda was provided, that stated:
Applicants propose to discuss the 35 U.S.C. § 102 rejection or alternatively the 35
U.S.C. 103 rejection of claims 17-18 and 20. In particular, applicants would like to discuss experiments to provide comparative results.

The independent claim 
A pea protein isolate, comprising: 
-from 0.5% to 2% of free amino acids; 
-a viscosity at 20°C: - from 11 to 18X 10-3 Pa.s. at a shear rate of 10 s1, 
- from 9 to 16x 10-3 Pa.s. at a shear rate of 40 s-1, and from 8 to 16x10-3 Pa.s. at a shear rate of 600 s1; and 
-a solubility: from 30 to 40% in pH zones from 4 to 5; and from 40 to 70% in pH zones from 6 to 8.  

Discussion on claim rejections - 35 USC § 102/103
Examiner’s notes: When looking at the claims it is noted that a pea protein isolate, comprising from 0.5% to 2% of free amino acids is claimed. There is no amount/type of pea protein claimed, or any other ingredient other than the amino acids.  The type of amino acids are also not claimed. The claim is open to: above zero wt% of pea protein isolate made from any type of peas; from 0.5% to 2% of any of 20 different types of free amino acids;any other ingredients; and having any protein content.


Mr. Corcoran asked how Applicant can better show that the cited reference does not provide the properties claimed.
The examiner responded, that Applicant would have to do a side by side comparison of the claimed composition and the sited composition.  In doing so, nothing could be left of the description of such an experiment, including what Applicants composition actually is. 
In this case, the independent claim is so broad, that Applicant’s claimed comparison would include any composition comprising from 0.5% to 2% of any of 20 different types of free amino acids with an above zero amount of pea protein. This encompasses many compositions, therefore, Applicant would have to show that all such compositions encompassed by claim 17 would have the claimed properties as compared to the applied modified composition that does not.  
It is suggested that Applicant narrow their claims to set forth what there composition includes, prior to attempting such a feat, because the claims are so broad, that comparison results could not be achieved at this time.
It is also suggested that given Applicant wants to move prosecution forward, the easiest way to do so is by further limiting the claim.

Discussion on unexpected results
The examiner noted, that Applicant would have to disclose the composition they are using to show unexpected results, including a listing of every ingredient, leaving nothing to speculation, therefore it is unclear as to how this would be achieved when the claim currently only recites from slightly above 0.5 wt% of the composition.
A proper showing of unexpected results has not been presented to the office for consideration, and therefore this argument is not persuasive.  A proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.

A proper experimental design includes consists of all combinations across all levels of each factor. It is capable of estimating all factors and their interactions to show the unexpected result. The total number of unique runs in a complete factorial experimental design for fixed-level designs may be calculated as bf where b is the number of levels for each factor and f is the number of factors. For example, a complete factorial design of three factors, each at two levels, would consist of 23 = 8 runs. Similarly, a complete factorial design consisting of five factors at two levels and four factors at three levels would require of 25 * 34= 2,592 unique runs.  The more limited the claims are, make a design with less experimental runs. 
Then the runs must be repeated multiple times, to show statistical evidence, that the experimental results are robust, occur every time, and are not just a flier.
Once such evidence is presented it would not automatically overcome an obviousness rejection, as after making a conclusion of a proper showing of unexpected results, the Examiner then has to determine: 1) if any differences between the claimed invention and the prior art may be expected to result in some differences in properties, in other words whether the properties differ to such an extent that the difference is really unexpected (see: MPEP §716.02); and 2) the evidence of unexpected results supports non-obviousness as weighed against the evidence of obviousness.
In this case the independent claim is so broad, that creating evidence of unexpected results would be challenging because some thousands of experimental runs would have to be made to achieve this.
It is the examiner’s opinion that it is premature to attempt such a feat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793